 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANGELICA FRANCES,                                 No. 2:16-cv-01016 JAM AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    ACCESSIBLE SPACE, INC., et al.,
15                       Defendants.
16

17          The court is in receipt of plaintiff’s motion for an extension of time to comply with the

18   court’s previous order, and to participate in electronic filing pursuant to Local Rule 133(b)(3).

19   ECF No. 63. The undersigned has issued findings and recommendations that this case be

20   dismissed for failure to prosecute. ECF No. 68. For the reasons stated in the findings and

21   recommendations, the motion for an extension of time will be DENIED.

22          As to plaintiff’s request for e-filing authorization, the motion does not provide a sufficient

23   “explanation of reasons” as required by the Local Rule. Therefore, the court will DENY

24   plaintiff’s e-filing request without prejudice to its renewal in proper form. Any second motion to

25   e-file should include the necessary information described below.

26          In general, in the Eastern District of California, unrepresented persons are required to file

27   and serve paper documents unless the assigned District Judge or Magistrate Judge grants leave to

28   utilize electronic filing. L.R. 133(a), (b)(2). A pro se party may bring a request to use electronic
 1   filing as a written motion setting out an explanation of reasons for the requested exception.
 2   L.R. 133(b)(3). Once plaintiff is approved to file documents electronically, the plaintiff will no
 3   longer receive any documents by mail and the court will not accept paper documents from
 4   plaintiff, meaning plaintiff can no longer mail in any filings.
 5          A motion to e-file must make clear whether plaintiff is familiar with the requirements
 6   applicable to electronic filing in this court, and whether plaintiff has access to the hardware and
 7   software needed for electronic filing. A motion to e-file must specify the following:
 8              1. That plaintiff has reviewed the requirements for electronic filing1 and agrees to
 9                  abide by them, and that she understands that once plaintiff registers for electronic
10                  filing, all notices and documents will be received by e-mail and not by regular
11                  mail;
12              2. Whether plaintiff has regular access to the following technical requirements
13                  necessary for electronic filing: (a) a computer with internet access; (b) an e-mail
14                  account for receiving notifications from the electronic filing system; (c) a PACER
15                  (Public Access to Court Electronic Records) account; (d) a word-processing
16                  program; (e) PDF conversion software to convert word processing documents into
17                  .pdf format; and (6) a scanner for exhibits or other supporting documents that are
18                  only in paper format.
19          Failure to address each of these items will result in denial of any second motion to e-file.
20          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to e-file and for an
21   extension of time (ECF No. 63) is DENIED without prejudice.
22   DATED: May 22, 2019
23

24

25

26

27
     1
       The CM/ECF User Manual is available on the court’s website at
28   http://www.caed.uscourts.gov/caednew/index.cfm/cmecf-e-filing/cmecf-users-manual/.
                                                   2
